Title: To Benjamin Franklin from Joshua Johnson, 23 February 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Honb. Sir
Nantes 23 February 79
Permit me to congratulate you on the late appointment our Country has confered on you of Sole Embasidor &ca. from the thirteen United States of America, & I pray you to believe me when I assure you that I sincerely wish you a long continuance of your Health that you may be inabled to fix the ever lasting Freedom & happiness of your Countrymen, as a Father to whom I now look up to you to interfere with Mr. Darlincourt director of the Farmes, to exempt me from paying 373 Livres duty on my old Furniture, which was in April last stopt in England & after being detained until November & permitted to be sent to Ostend I at length got them & altho but little in value yet charged with this exorbitant Tax. I would not have troubled you, but fear it may fix a precedent for the payment of duties by a Mericans who may want to Settle in France hereafter—
I shall trouble you in a few days about some Business of the State of Maryland in the meantime I wish you all happiness and am with great attachment & esteem Sir. Your most Obedt. Hble Servt
Joshua Johnson
His Excellency. Benjamin Franklin Esqr.
 
Addressed: To His Excellency / Benjamn Franklin Esq / Minister Plenipotentiary / from the United States of / America—at Passi / Paris
Endorsed: Joshua Johnson Feb. 23. 1779— ansd—
